*136OPINION OF THE COURT
PER CURIAM:
This is an appeal from the denial of relief under the Post Conviction Hearing Act.* The only claim not waived or finally litigated by appellant’s direct appeal, Commonwealth v. Ford, 451 Pa. 81, 301 A.2d 856 (1973), is ineffective assistance of counsel. Our review of the record reveals this claim to be without merit. See Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967). Order affirmed.

 Post Conviction Hearing Act of January 25, 1966, P.L. (1965) 1580, 19 P.S. § 1180 (Supp.1975).